DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 7 April 2022 fails to place the application in condition for allowance. 
Claims 1, 4-9, 14-16, and 18-29 are currently pending and under examination.

Status of Rejections
The rejection of claims 1, 4-9, 14-16, and 18-25 under 35 U.S.C. 112(a) is herein maintained with further discussion provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 14-16, and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
	(A) The breadth of the claims;  
	(B) The nature of the invention;  
	(C) The state of the prior art;  
	(D) The level of one of ordinary skill;  
	(E) The level of predictability in the art;  
	(F) The amount of direction provided by the inventor;  
	(G) The existence of working examples; and  
	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
		In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

Addressing now the "Wands" factors (MPEP 2164.01 (a)). 
	
(A) The breadth of the claims: 
	Claim 1 is on a method for monitoring ozone generation by an ozone generator, sensing with a sound sensor a sound by the corona discharge mechanism, and estimating an amount of ozone as a function of the sound sensed by the sound sensor. The claim 18 is on a method for operating a hand cleaner dispenser, generating ozone, producing a foamed mixture of ozonated air and a liquid, sensing with a sound sensor a sound by the corona discharge mechanism, estimating an amount of ozone as a function of the sound sensed by the sound sensor, and controlling the operation of the ozone generator as a function of the estimated amount of ozone. 
	The instant specification does not provide any particular structure, apparatus, components, or the like to base the broadest reasonable interpretation. For example, the instant specification does not suggest or disclose any type of “sound sensor” to be used, any particular function or the like with respect to “estimating”. As one of skill in the art would understand, “estimating” does not imply any particular practical methodology, steps, functions or the like. Thus, a “sound sensor” is set to be interpreted as any particular structure, or the, like which senses sound, either implicitly, explicitly, or inherently. Based on this interpretation, a “sound sensor” can simply be a human ear drum, canal, etc. when an auditory sound is produced and recognized by a person. Likewise, “estimating” that “an amount” produced may simply be interpreted as a person, upon hearing an auditory single of the discharge, recognizes that ozone has been generated, since if it is generated, “an amount” is inherently formed as a generic function of time, since this particular limitation is not limited, structured, or otherwise disclosed in the instant application.

(B) The nature of the invention: 
	The instant application relates to a method for monitoring and controlling generation and dispensing of small amounts of ozone in dispensers of hand cleaners (see e.g. para. 009 of this instant application). 



(C) The state of the prior art: 
	Ophardt et al. (US8733596B2) discloses a dispenser dispensing ozone containing foam comprising an ozone generator (see e.g. claim 1, 18, and Fig. 34-39), which are the same as the dispenser and the ozone generator claimed in this instant application, except the sound sensor. 
	Gibboney et al. (US5644070) discloses an ozone concentration sensor for use with an ozone generator by measuring the temperature of feed gas and the time taking a high frequency sound pulse to travel a predetermined distance in the feed gas (see e.g. Abstract). 
	Davidson (US5540898) discloses an ozone generator with in-line ozone sensor (a sensing circuit 44 provides the microcontroller 38 with data for determining the amount of ozone gas being produced, see e.g. col. 4 line 28-31 and Fig. 2). 
	Wainwright (US5052382) discloses an apparatus for the controlled generation and administration ozone comprising a monitor 6 for monitoring the ozone concentration (see e.g. Abstract) via a UV light and a strobed detector (see e.g. col. 3 line 54-55).  
	Chen (CN102671559A) discloses ozone water generator including a sound sensor (see e.g. Abstract), which senses and transmit a voice signal of forced air to a sound signal processing control unit in order to control the ozone generator to start or to stop to produce ozone (see e.g. Abstract, page3 para05 and 06).
	In summary, the above identified prior arts do not disclose one kind of sound sensor as claimed by this instant application for estimating ozone concentration as a function of the sound created by the corona discharge mechanism and sensed by the sound sensor. A sound sensor is used in a prior art to sense a sound of forced air to initiate or stop an ozone generator (CN102671559A) as described above. On the other hand, various sensors are applied to monitor ozone concentration produced by ozone generators, including a photoacoustic sensor (US5644070), a sensing circuit (US5540898) as described above. However, all these sensors are different from the sound sensors as claimed by this instant application.
	The following newly cited art is made of record in accordance with updated search:
	Hensley (US 2012/0187840 A1) discloses tuning a dielectric barrier discharge cleaning machine (Title) which may ozone devices ([0003]) via positioning a sensor (#s 50) which uses sound volume which or sound via an acoustic measurement which confirms the same quantity of plasma being generated in the generic process is the same ([0042]) or using a FFT to further process the acoustic signals to perform continuous sensing and adjusting the generating parameter ([0043]). Hensley further discloses using an acoustic sensor such as piezoelectice type, microphone, or any sound pick-up device ([0053]) which indicated abnormal operation of the device ([0057]).
	Rump et al (EP 1257888 A2) discloses controlling the capacity between two electrodes in a discharge device (Abstract) which ozone is generated (“Technical area”, “State of the Art” pg. 6 lines 9-10 among other passages) using an acoustic sensor which sensing at least one specific frequency range and related this value to the electrical capacitance between the two electrodes (pg. 8 lines 1-10) in which the capacitance is a direct result as to the amount of plasma generated between the electrodes (pg. 6 “The formation of the plasma thus causes an enlargement of the effective area acting as an electrode. The formation of the plasma is therefore accompanied by an increase in the electrical capacitance which exists between the electrodes.” And Fig. 6 shows an explicit example). Rump further discloses using this capacitance value to control the output between the two electrodes via application of voltage between the electrodes (See claim 1 specifically claim 4 with respect to sound).


(D) The level of one of ordinary skill: 
	One of ordinary skill in the art would have knowledge involving technologies mainly on operation of a dispenser, ozone generation within the apparatus of dispensing, and physical phenomena occurring during said generation. From the disclosure of this application, one of ordinary skill understand the operation of a dispenser and ozone generation.




(E) The level of predictability in the art: 
	Based on the cited prior art and the instant disclosure, there does not appear to be any predictability in the art except for the concession in the instant specification that “…in an ozone generator with a corona discharge mechanism, sound is often produced.” Without any discussion as to when or parameters that lead to the production of sound, nor description as to the absence of sound when ozone is produced.
	
(F) and (G) The amount of direction provided by the inventor and the existence of working examples: 
	The instant specification provides direction as to the existence of a relationship between sound and the discharge, but does not provide any direction as to estimating methods, achievable results, what the actual relationship is, useable frequency of sounds, whether the sounds are audible or not, types of sensors used, any actual mathematical that defines said claimed function of time, or the like. Put simply, outside of reciting that there is a relationship, that relationship is neither disclosed, expounded upon, described, or even verified via evidence that such an estimation is made within the instant specification. 
	Paragraph [0034] provides a general description of the instant claim language and Paragraph [0036] recites generic experimentation, without any particular guidance, using the scientific method considering any and all parameters of operating an ozone generator without any guidance as to particular parameters, methods of estimating, what is being estimated, capabilities of estimation, or the like. 
	Paragraph [0167] discloses testing an ozone generator but is disembodies from any particular test of relating sound to the amount produced.
	There are no working examples presented displaying any aspects of the as claimed method steps.


(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: 
	One skilled in the art needs to design new experiments to investigate any and all potential factors of producing ozone with an ozone generation and the possibility of sound produced with respect to any and all sound properties such as frequency, wavelength and intensity on corresponding ozone concentration generated from an ozone generator, and then to establish any general relationship between the ozone amount and related sound properties. Thus the quantity of experimentation needed to make or use the invention based on the content of the disclosure is undue or unreasonable for one skilled in the art. 

Claims 1 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 18 recite the limitation “sensing with a sound sensor a sound created by the corona discharge mechanism while operative to convert oxygen into zone with time; estimating an amount of ozone generated with time as a function of the sound sensed by the sound sensor”. The specification of this instant application does not disclose how to estimate the amount of ozone as a function of the sound created by the corona discharge mechanism and sensed by the sound sensor, no relationship between the amount of ozone and the sound properties is disclosed, and there is no working examples in the specification. As stated in MPEP 2163.03, an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (MPEP 2163.03). Therefore, the specification fails to provide a written description that shows the inventor possessed the invention as recited in claims 1 and 18.

Claims 4 – 9, 14, 15, and 21-29 are rejected because of their dependent status without adding further enabled claim limitations.
Response to Arguments
Applicant's arguments filed 1 and 18 have been fully considered but they are not persuasive.
Applicant provides a summary of the rejection and recreation of paragraphs from the instant specification on pgs. 6-7 of the response.
Applicant’s argues that paragraphs [0034] and [0036] takes together provides an “explicit direction” how to determine the relationship of sound produced to the amount of ozone generates. Applicant further argues that “minimal or no experimentation” (emphasis added) is required to develop the relationship. This is factually incorrect based on the instant specification since the instant specification is completely silent as to the relationship. Applicant is alleging that there is no experimentation to determine that there is a relationship, which taken to the logical conclusion means said relationship is so well known that one of ordinary skill in the art would immediately recognize said relationship, and more importantly, exactly how to apply it. When applied to the instant claims, the specification does not describe, recite, claim, or otherwise how or what estimation is being made. Estimating, without further explicit description as to what is being performed, does not impart further description as to how said relationship is being used within the context. Thus, on one hand, Applicant, by virtue of the instant claim language, is alleging perhaps a new use of the relationship between sound and “amount” yet on the other states such a relationship is so well known no experimentation is required to identify it or apply it. 
In response to Applicant’s argument that the Examiner has only relied upon factor (H) quantity of experimentation, this is not persuasive as each factor has been adequately addressed in the Office action, which identifies each area upon which the instant specification and claims are nor enabled. Applicant further cited In re Wands in identifying and alleges the Office Action does not weight all of those factors. This is factually incorrect as each factor was previously, and herein, been adequately addressed, with deficiencies identified in the factors above, particularly in factors (A), (E), (F), (G), and (H). For example, in considering factor A, the claims are written so broadly that an audible sound that is emitted during corona discharge that would indicate to a practitioner that “some” or even “a little” ozone was created reads on “estimating”. Couple that broad interpretation with factor (F) and (G), in which the instant specification completely lacks a working example, any discernable description as to the actual relationship, not just that there is a relationship as outlined in instant specifications [0034] and [0036], any example of an actual estimation, how much is estimated, or even a function describing the amount related to sound as a function of time. There are no mathematical relationships shown, disclosed or described, for example the louder the sound the more ozone produced. As an example, the audible spectrum can go from 10 Hz to 1 MHz depending on the species capable of hearing. Other frequencies, such as ultrasonic frequencies is defined as above about 20 kHz while is a sound, but not audible. The instant specification does not even provide a range or suggestion of any frequency usable to “estimate”.  The specification fails to provide even direction in picking an appropriate frequency upon which to perform said method. The specification does not identify any preferred embodiments, parameters, or the like in making and using the instant claims. Likewise, “estimating” does not necessarily need to be either a) accurate or b) descriptive of the actual amount produced. Applicant alleges the instant specification has working examples yet does not cite nor provide direction to them in the instant specification. 
Applicant further cites to MPEP 2164.01(a) and the finding that a method for the detection of hepatitis B and reversal of the rejection. This argument is not persuasive as in that specification and instance, “the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts.” In the instant case, there appears to be a disagreement on the facts, for example to the evidence of a working example or the like or with respect to the breadth of the instant claims and proper broadest reasonable interpretation. The determination has not been made in light of merely one factor, but rather all the factors based on the whole of the record.
Therefore, it is determined that when taken as a whole, the Wands factors are not satisfied in light of the specification and the claims are rendered not enabled.
No further arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795